Citation Nr: 1439567	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post L4-5 and L5-S1 lumbar laminectomy for left disc.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction now rests with the RO in Nashville, Tennessee from which the appeal was certified.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's back disability is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page. 

A claim to reopen a claim of entitlement to service connection for bilateral hearing loss disability has been raised by the record in June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In a June 2010 statement the Veteran indicated that records supporting his appeal can be obtained from the VA Medical Center (VAMC) in Temple, Texas, and the Alvin C. York VAMC in Murfreesboro, Tennessee.  Additionally, in a May 2010 statement the Veteran requested transfer of VA medical records from Winston-Salem, North Carolina to Nashville, Tennessee.  However, no VA treatment records are associated with the claim file.  Thus, any VA treatment records, from the Tennessee Valley Healthcare System, to include the Alvin C. York Campus, the Central Texas Veterans Health Care System, to include the Temple VA Patient Aligned Care Team (PACT) Clinic, the W. G. (Bill) Hefner VAMC, to include the Winston-Salem Community Based Outpatient Clinic (CBOC), to include records from any additional associated outpatient clinics, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

If the above development uncovers additional evidence that suggests the Veteran's service-connected back disability or his service-connected PTSD have increased in severity, the RO/AMC should schedule another VA examination for the claim, to include a review of the new evidence.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior medical treatment).

Finally, as noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU. Specifically, in a January 2010 VA general examination report, the Veteran stated that he was unemployed and that he could not engage in an occupation which required bending of lifting.  In light of above, the issue of a TDIU claim must be remanded for development and adjudication. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  Additionally, provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file. 

2.  Obtain the Veteran's VA treatment records, from the Tennessee Valley Healthcare System, to include the Alvin C. York Campus, the Central Texas Veterans Health Care System, to include the Temple VA PACT Clinic, the W. G. (Bill) Hefner VAMC, to include the Winston-Salem CBOC, and to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After undertaking the above development, and if that development produces additional evidence that the Veteran's PTSD has increased in severity, the RO/AMC should schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD without regard to any non service-connected psychiatric disorders which are diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

4.  After undertaking the above development, and if that development produces additional evidence that the Veteran's service-connected back disability has increased in severity, the RO/AMC should schedule the Veteran for a VA spine examination to determine the current severity of his service-connected residuals status post L4-5 and L5-S1 lumbar laminectomy for left disc.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

A complete rationale for all opinions expressed must be provided.

5.  If either of the above examinations is found to be warranted, the Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



